Case 19-21166-CMB         Doc 78     Filed 01/28/20 Entered 01/28/20 16:21:02          Desc Main
                                     Document     Page 1 of 2


                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                       )
                                             )
         Penny S. McCague,                   )      Case No. 19-21166-CMB
               Debtor                        )
                                             )      Chapter 13
         Steidl & Steinberg, P.C.,           )
                 Movant                      )      Document No.
                                             )
         Penny S. McCague and                )
         Ronda J. Winnecour, Chapter 13      )
         Trustee,                            )
                Respondents                  )


                    MOTION TO WITHDRAW AS DEBTOR’S COUNSEL

         AND NOW, comes the movant, Steidl and Steinberg, P.C., by and through its attorney,

Lauren M. Lamb, Esquire, and respectfully represents as follows:

         1.     This case was commenced on March 26, 2019 when the debtor filed a voluntary

                petition under Chapter 13 of the Bankruptcy Code.

         2.     Movant has continuously represented the debtor since the commencement of the

                bankruptcy case.

         3.     Movant and Debtor have irreconcilable differences that make it impossible for

                Movant to continue to represent Debtor.

         4.     Movant has advised Debtor to obtain new counsel as soon as possible.



         WHEREFORE, the movant, Steidl & Steinberg, P.C., respectfully requests this

Honorable Court allow it to withdraw as Debtor’s counsel



                                             Respectfully submitted,
Case 19-21166-CMB     Doc 78   Filed 01/28/20 Entered 01/28/20 16:21:02   Desc Main
                               Document     Page 2 of 2




January 28, 2020    ___                ___/s/ Lauren M. Lamb____
       DATE                            Lauren M. Lamb, Esquire
                                       Attorney for the Debtors
                                       STEIDL & STEINBERG
                                       2830 Gulf Tower
                                       707 Grant Street
                                       Pittsburgh, PA 15219
                                       (412) 391-8000
                                       PA I. D. No. 209201
                                       llamb@steidl-steinberg.com
